United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    March 26, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 06-60270
                          Summary Calendar


QUISER ALI KHAN,

                                        Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                        Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A97 548 804
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioner Quiser Ali Khan, a native and citizen of Pakistan,

petitions for review of the decision of the Board of Immigrations

Appeals (BIA) summarily affirming the Immigration Judge’s order of

removal and denial of applications for asylum and withholding of

removal.

     An alien must file his petition for review “not later than 30

days after the date of the final order of removal.”          8 U.S.C. §

1252(b)(1).     The   30-day   filing   deadline   is   jurisdictional.

Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The 30-day filing deadline began to run in the instant case on

Wednesday, February 22, 2006, when the BIA issued its decision and

wrote to Khan’s counsel at his address of record, transmitting to

him a copy of the decision.     The deadline expired on Friday, March

24, 2006.     See Karimian-Kaklaki v. INS, 997 F.2d 108, 110-11 (5th

Cir. 1993).     Khan’s petition for review, received and filed on

March   27,   2006,   was   untimely.   As   such,   this   court   lacks

jurisdiction.     See id. at 111-13; Guirguis v. INS, 993 F.2d 508,

509-10 (5th Cir. 1993); see also Navarro-Miranda, 330 F.3d at 676.

     DISMISSED FOR LACK OF JURISDICTION.




                                    2